
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [CA 270-0366b; FRL-7272-5] 
        Revisions to the California State Implementation Plan, El Dorado County Air Pollution Control District 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          EPA is proposing to approve revisions to the El Dorado County Air Pollution Control District (EDCAPCD) portion of the California State Implementation Plan (SIP). These revisions concern Oxides of Nitrogen (NOX) emissions from stationary internal combustion (IC) engines rated at more than 50 brake horsepower (bhp). We are proposing to approve a local rule to regulate these emission sources under the Clean Air Act as amended in 1990 (CAA or the Act). 
        
        
          DATES:
          Any comments on this proposal must arrive by October 15, 2002. 
        
        
          ADDRESSES:
          Mail comments to Andy Steckel, Rulemaking Office Chief (AIR-4), U.S. Environmental Protection Agency, Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901. 
          You can inspect copies of the submitted SIP revisions and EPA's technical support document (TSD) at our Region IX office during normal business hours. You may also see copies of the submitted SIP revisions at the following locations:
          
          California Air Resources Board, Stationary Source Division, Rule Evaluation Section, 1001 “I” Street, Sacramento, CA 95814. 
          El Dorado County Air Pollution Control District, 2850 Fairlane Court, Building C, Placerville, CA 95667.
          

          A copy of the rule may also be available via the Internet at http://www.arb.ca.gov/drdb/drdbltxt.htm. Please be advised that this is not an EPA Web site and may not contain the same version of the rule that was submitted to EPA. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Charnjit Bhullar, EPA Region IX, (415) 972-3960. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This proposal addresses the following local rule: EDCAPCD 233. In the Rules and Regulations section of this Federal Register, we are approving this local rule in a direct final action without prior proposal because we believe these SIP revisions are not controversial. If we receive adverse comments, however, we will publish a timely withdrawal of the direct final rule and address the comments in subsequent action based on this proposed rule. 
        We do not plan to open a second comment period, so anyone interested in commenting should do so at this time. If we do not receive adverse comments, no further activity is planned. For further information, please see the direct final action. 
        
          Dated: August 20, 2002. 
          Keith Takata, 
          Acting Regional Administrator, Region IX. 
        
      
      [FR Doc. 02-23254 Filed 9-12-02; 8:45 am] 
      BILLING CODE 6560-50-P
    
  